MANION, Circuit Judge,
dissenting.
I do not dispute the legal boundaries of today’s decision. The law is quite plain. The Board must prove that antiunion animus motivated Union-Tribune’s actions against Tetrault. Nor do I disagree with the Board’s new approach of looking to all record evidence in judging whether the plaintiff has made out a prima facie case. The Administrative Law Judge (ALJ) thought the case was over when he found that Union-Tribune’s asserted reasons for firing Tetrault were not truthful. The court is correct in holding that alone this cannot support a finding that the company otherwise acted with antiunion animus. In the usual unfair labor dispute, we would give great deference to such a finding by the ALJ. In this case, however, we are asked to review the Board’s order that created its own finding based on other evidence in the record.
The hearing before the ALJ began on September 25,1989 and ended September 14, 1990. After nearly a year of testimony, the Board now relies on five factors in concluding that antiunion animus caused Union-Tribune to fire Tetrault. I agree with the court, supra page 491, that “none of these factors considered individually proves the existence of antiunion animus.” I disagree, however, that together they provide circumstantial evidence of improper motive.
The court finds, supra page 491, that certain comments made by company supervisors to Tetrault indicate that Union-Tribune was not favorably disposed to her union involvement. I disagree. While Tetrault was a member of the bargaining committee, she was told that “the union shop was out and it would not exist at the end of negotiations.” (Emphasis added). The court would have us believe that this supports a finding that the company was telling her that she would be out at the end of negotiations. Such comments do not show any more than the usual confrontation between company and union officials during heated bargaining seasons. Similarly, whether the bargaining relationship of the parties was at an all-time low or whether the union had filed a bad-faith bargaining grievance against the company have little to do with why Union-Tribune would specifically target Tetrault. Only two specific factors relied upon by the Board could connect such dots.
Richard Julian told Tetrault that her decision to resign from the bargaining committee showed that she had her priorities straight. If anything this supports the company’s case. She does not allege that the company in any way forced her to resign from the bargaining committee. That was her decision. And obviously District 128 was demanding. The fact that the company was pleased with her decision to devote more time to the problems of her job cannot in any way support a finding that she would later be fired for involvement in an activity she had voluntarily diminished.
Tetrault also appeared on television in a videotape documentary, critical of the company. I am at a loss as to the relevance of any implication here. Certainly Union-Tribune knew she was active in the union. Tetrault cannot have this court assume that because she chastised the company, it would naturally want to get back at her. As we are trying to determine the Union-Tribune’s motive, its only action here was watching the broadcast. The company cannot be faulted for keeping abreast of its public exposure.
Union-Tribune did not act out of antiunion animus in firing Tetrault. Because the ALJ failed to make such a finding, and no other evidence supports such a view, I respectfully dissent.